DETAILED ACTION
This Office Action for U.S. Patent Application No. 15/736,006 is responsive to communications filed on 06/02/2021, in reply to the Advisory Action of 05/05/2021. Currently, claims 36-51 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to claim 36, the Applicant submits that neither Chen or Guo disclose the following features: “a motion vector of a current coding/decoding sample segment is decomposed into a primary motion vector and a secondary motion vector such that the motion vector of the current coding/decoding sample segment is a vector sum of the primary motion vector and the secondary motion vector, wherein the primary motion vector is equal to the reference sub-region motion vector.” The Applicant further submits that the teachings of Chen, at most, is equivalent to “the reference sub-region motion vector of the reference sub-region is equal to the motion vector of the current sub-PU,” and that Chen recites “a plurality of sub-Pus are assigned the same (default) motion vector” but has nothing to do with “a motion vector of a current coding/decoding sample segment is decomposed into a primary motion vector and a secondary motion vector such that the motion vector of the current coding/decoding sample segment is a vector sum of the primary motion vector and the secondary motion vector, wherein the primary motion vector is equal to the reference sub-region motion vector.”
Additionally, the Applicant submits that the meaning of the expression “a motion vector is decomposed into a primary motion vector and a secondary motion vector” has been clarified to include limitations describing that said vector is the vector sum of said two or more decomposed sub vectors (or said vector is a synthesized vector of the two or more sub vectors). In this regard, the vector sum of the motion vector of a first sub-PU and the motion vector of the second sub-PU in Chen does not have any practical implication. As such, the Applicant submits that the combination of Chen and Guo do not teach or suggest all of the limitations of the amended claim 36. Applicant’s arguments, see Remarks, filed 

In regard to claims 40, 44, and 48, the Applicant submits that these claims contain substantially similar limitations to those presented in claim 36, and as such, are allowable for similar reasons. The Examiner respectfully agrees. As discussed above, the arguments and amendments relating to claim 36 have been found to be persuasive to overcome the claims rejection, and as such, the rejections of claims 40, 44, and 48 shall also be withdrawn for similar reasons to those stated above with respect to claim 36.

In regard to claims 37-39, 41-43, 45-47, and 49-51, these claims are either directly or indirectly dependent upon the independent claims 36, 40, 44, or 48. Since the arguments and amendments relating to the independent claims have been found to be sufficient to overcome their claim rejections, these claims are now in condition for allowance by virtue of their dependency upon an allowable base claim. As such, the rejections of these claims have also been withdrawn.

Allowable Subject Matter
Claims 36-51 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to a motion vector of a current coding/decoding sample segment is decomposed into a primary motion vector and a secondary motion vector such that the motion vector of the current coding/decoding sample segment is a vector sum of the primary motion vector and the secondary motion vector, wherein the primary motion vector is equal to the reference sub-region motion vector.

The closest prior art of reference, Guo et al. (U.S. Publication No. 2014/0376634), discloses a method of encoding video data including a mode for intra prediction of blocks of video data from predictive blocks of video data within the same picture, the method comprises selecting a predictive block 

The next closest prior art of reference, Chen et al. (U.S. Publication No. 2015/0030073), discloses specifying the motion parameters (e.g., motion vectors, reference indices, etc.) of a plurality of sub-PUs of a current PU and teaches when the video coder processes a sub-PU (i.e., the current sub-PU), the video coder may determine a reference block that corresponds to the sub-PU. The video coder may set the motion parameters of the current sub-PU to the motion parameters of the reference block corresponding to the sub-PU. That is, the sub-PU motion vector can be set to the same motion vector as the reference block, i.e. the primary motion vector would be equal to the sub-region motion vector; and Chen paragraph 245 noting copying the motion information for the current sub-PU from the default motion vectors and reference indices. However, Chen does not expressly disclose a motion vector of a current coding/decoding sample segment is decomposed into a primary motion vector and a secondary motion vector such that the motion vector of the current coding/decoding sample segment is a vector sum of the primary motion vector and the secondary motion vector, wherein the primary motion vector is equal to the reference sub-region motion vector.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488